Title: From Thomas Jefferson to Albert Gallatin, 22 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin, 
                     
                     April 22. 1808.
                  
                  Did I lend you the Pensylvania act permitting our Western road to cross through that state? if I did, or if you have a copy of it I shall be very glad to see it. mr Hoge gave me notice yesterday that there would be legal opposition to that road’s passing in any other direction than through Washington, their construction being that if in fact a good road can be got by Washington the law obliges me to direct it thro’ that; and they have got a survey made on which they affirm the fact to be that a good road may be had. I know my determination was not to yield to the example of a state’s presenting the direction of the road, and I understood the law as leaving the route ultimately to me. if I have misconstrued the law, I shall be sorry for the money spent on a misconstruction, but that loss will be a lesser evil to the US. than a single example of yielding to a state the direction of a road made at the national expence and for national purposes. if you have not the law, I must write by this day’s post to mr Moore to suspend all further proceedings till we can see whether we are really at liberty to pursue the route we have proposed, or must adopt another which shall not enter the state of Pensylvania. Affectionate salutations.
               